Name: 97/447/EC: Commission Decision of 16 July 1997 exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93 (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  Asia and Oceania;  land transport;  mechanical engineering;  competition
 Date Published: 1997-07-22

 Avis juridique important|31997D044797/447/EC: Commission Decision of 16 July 1997 exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93 (Text with EEA relevance) Official Journal L 193 , 22/07/1997 P. 0032 - 0037COMMISSION DECISION of 16 July 1997 exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93 (Text with EEA relevance) (97/447/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as amended by Regulation (EC) No 2331/96 (2),Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China, and levying the extended duty on such imports registered pursuant to Regulation (EC) No 703/96 (3),Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorization of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (4), and in particular Articles 7 and 11 thereof,After consulting the Advisory Committee,Whereas:A. PENDING REQUESTS PURSUANT TO ARTICLE 11 OF REGULATION (EC) No 88/97 (1) When Regulation (EC) No 71/97 entered into force, the Commission had pending a number of applications pursuant to Article 13 (4) of Regulation (EC) No 384/96 from bicycle assemblers, seeking exemption from the extension to imports of certain bicycle parts from the People's Republic of China by Council Regulation (EC) No 71/97 (hereinafter referred to as 'the extended anti-dumping duty`) of the definitive anti-dumping duty imposed on bicycles originating in the People's Republic of China by Regulation (EEC) No 2474/93 (5). Annex I to Regulation (EC) No 88/97 listed the parties whose requests were considered admissible pursuant to Article 11 thereof.(2) The Commission requested and received the necessary information from those parties and verified it where necessary at the premises of the parties concerned. The examination of the merits of the requests in the light of Article 13 (2) of Regulation (EC) No 384/96 showed that, for all of these parties, the value of the bicycle parts originating in the People's Republic of China used in their assembly operations was lower than 60 % of the total value of parts used. The examination also showed that for some parties the value added to the parts brought in exceeded 25 % of the manufacturing costs of the finished bicycles.(3) In view of these findings, pursuant to Article 7 (1) of Regulation (EC) No 88/97, the parties listed in Annex A to this Decision should be exempted from the extended anti-dumping duty. The parties concerned were informed accordingly and given an opportunity to comment.(4) In accordance with Article 11 (4) of Regulation (EC) No 88/97, the parties listed in Annex A to this Decision should be exempted from the extended anti-dumping duty as from 20 April 1996 and the parties' customs debt in respect of the extended anti-dumping duty shall be considered void as from that date.B. REQUESTS PURSUANT TO ARTICLE 3 OF REGULATION (EC) No 88/97 (5) After the entry into force of Regulation (EC) No 88/97 a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption from the extended anti-dumping duty. The Commission published in the Official Journal of the European Communities a list of applicants (6) for which payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5 (1) of that Regulation.(6) The Commission requested and received the necessary information from the parties listed in Annex B to this Decision and found their requests admissible according to Article 4 (1) of Regulation (EC) No 88/97. The parties were duly informed of the admissibility of their requests. The information provided was examined and verified where necessary at the premises of the parties concerned.(7) The facts as finally ascertained by the Commission show that the assembly operations of the applicants concerned do not fall within the scope of Article 13 (2) of Regulation (EC) No 384/96. That is so because, for all the applicants' bicycle assembly operations, the value of the parts originating in the People's Republic of China which were used in their assembly operations was lower than 60 % of the total value of the parts used in these assembly operations, while for some applicants the value added to the parts brought in exceeded 25 % of the manufacturing costs of the finished bicycles.(8) For the above reasons, and in accordance with Article 7 (1) of Regulation (EC) No 88/97, the parties listed in Annex B to this Decision should be exempted from the extended anti-dumping duty. The parties concerned were informed accordingly and given an opportunity to comment.(9) In accordance with Article 7 (2) of Regulation (EC) No 88/97 the parties listed in Annex B to this Decision should be exempted from the extended anti-dumping duty as from the date of receipt of their request and the parties' customs debt in respect of the extended anti-dumping duty is to be considered void as from that date.C. INFORMATION TO INTERESTED PARTIES (10) Following the adoption of this Decision, an updated list of parties exempted pursuant to Article 7 of Regulation (EC) No 88/97 and of parties whose requests pursuant to Article 3 of that Regulation are under examination should be published in the 'C` series of the Official Journal of the European Communities in accordance with Article 16 (2) of that Regulation,HAS ADOPTED THIS DECISION:Article 1 The parties listed respectively in Annex A and in Annex B to this Decision are hereby exempted from the extension under Regulation (EC) No 71/97, of the definitive anti-dumping duty imposed by Regulation (EC) No 2474/93 on bicycles originating in the People's Republic of China, to imports of certain bicycle parts from the People's Republic of China.The exemption shall have effect as from 20 April 1996 for the parties listed in Annex A and as from the date shown in the column 'Date of effect` for the parties listed in Annex B.Article 2 This Decision is addressed to the Member States and to the parties listed in Annex A and in Annex B.Done at Brussels, 16 July 1997.For the CommissionLeon BRITTANVice-President(1) OJ No L 56, 6. 3. 1996, p. 1.(2) OJ No L 317, 6. 12. 1996, p. 1.(3) OJ No L 16, 18. 1. 1997, p. 55.(4) OJ No L 17, 21. 1. 1997, p. 17.(5) OJ No L 228, 9. 9. 1993, p. 1.(6) OJ No C 45, 13. 2. 1997, p. 3, andOJ No C 112, 10. 4. 1997, p. 9.ANNEX A >TABLE>Interested parties are advised that, following this Decision, an updated list of parties exempted pursuant to Article 7 of Regulation (EC) No 88/97 and of parties whose requests pursuant to Article 3 of that Regulation are under examination will be published in the C series of the Official Journal of the European Communities in accordance with Article 16 (2) of that Regulation.ANNEX B >TABLE>Interested parties are advised that, following this Decision, an updated list of parties exempted pursuant to Article 7 of Regulation (EC) No 88/97 and of parties whose requests pursuant to Article 3 of that Regulation are under examination will be published in the C series of the Official Journal of the European Communities in accordance with Article 16 (2) of that Regulation.